             Case 18-66766-jwc      Doc 74-1 Filed 01/28/19 Entered 01/28/19 12:13:51                     Desc
                                    Exhibit Auction Agreement Page 1 of 1




                                             Auction Agreement
                                                    Personal Property

This AGREEMENT, made and entered into this 18th day of January, 2019, between Bullseye Auction & Appraisal, 500
Pike Park Drive, Suite F, Lawrenceville, GA 30046 hereinafter referred to as the “AUCTIONEER” and Beautiful Brows,
LLC, hereinafter referred to as “SELLER”, represents the entire agreement for the sale of personal property at Auction,
the terms and conditions of which are set forth below.

The AUCTIONEER agrees to keep accurate records of the Auction and to furnish the SELLER such records upon
settlement of the funds which will take place within seven (7) business days following the Auction, and at such time the
AUCTIONEER will deduct all fees and expenses due as agreed herein.

The SELLER agrees to turn over to the AUCTIONEER all items to be sold at Public Auction, the item(s) indicated below
and/or any attached documents, and that all items will be sold to the highest bidder. Any items remaining unsold following
the Auction for any reason will be released to the SELLER. SELLER agrees that the AUCTIONEER shall be held
harmless for any monies attributed to such unsold and/or remaining items.
Listing or Description:

         Designated Personal Property Assets Located at 5002 North Royal Drive, Suite M, Tucker, GA 30084
                    (Seller Approved Detailed List to be Attached Prior to Auction Bid Deadline)

SELLER hereby guarantees good title as the true and lawful owner and/or lien-holder of the Personal Property listed
herein and guarantees that SELLER has the right to sell all items included in the Auction. SELLER further agrees,
however, that any liens, encumbrances or claims against the proceeds of the Auction shall be the sole responsibility of the
SELLER, and that the AUCTIONEER shall be held harmless in any action, civil or criminal, deriving from the sale of the
items specified by this AGREEMENT.

The Auction will be conducted in an online only bidding format on a mutually agreeable date. A public inspection will be
held at 5002 North Royal Drive, Suite M, Tucker, GA 30084. In the event of Postponement for any reason, the Auction
will be rescheduled at a time mutually agreed upon by the parties to this AGREEMENT. If postponement is due to actions
by and/or decisions of the SELLER, any expenses incurred by the AUCTIONEER to that date will be paid by the
SELLER.

SELLER agrees to pay fees in an amount not to exceed Five Hundred Dollars and 00/100 ($500.00) for marketing of the
Auction. SELLER will pay a commission of ten percent (10%) of the auction proceeds to AUCTIONEER for liquidation of
listed goods, not to include vehicles. A Buyer’s Premium of ten percent (10%) will be charged to purchasers on the day of
sale. All earned commissions will be paid to AUCTIONEER and deducted from auction proceeds prior to settlement to
SELLER.

AUCTIONEER further agrees to inventory all items to be sold, and to furnish a complete list of items sold to the SELLER
at closing.
IN WITNESS WHEREOF we have set our hands and seal the date shown below, and I the SELLER(S), agree I have read
and/or the contract has been explained to me.

SELLER:                                                          AUCTIONEER:


                                                                 Scott Schwartz                        1/18/2019
_____________________________ Date:____________                  _______________________________ Date:____________
Saleem Delawalla                                                 Bullseye Auction & Appraisal, LLC
Beautiful Brows, LLC                                             Scott Schwartz
